DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 2-6B, and claims 1-3 and 5-20, in the reply filed on 3/4/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the hollow container” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the vent” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “The vacuum pump system” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Saalfrank 2,578,265.
Saalfrank discloses, regarding claim 1, a vacuum pump (see Fig. 1) comprising: a pump body (combination of elements 21, 27, and 30) having at least one internal cavity 20 and a vacuum port 60 fluidly connecting the at least one internal cavity 20 with an exterior of the pump body; at least one bladder 23 disposed in the at least one internal cavity 20 and vented to the exterior of the hollow container 21 (via 52); a piston (combination of elements 33, 34, and 44) disposed in the pump body (21, 27, 30), the piston (33, 34, 44) being moveable to compress and deflate the at least one bladder 23 via the vent 52 and thereby change the volume of the at least one bladder 23, the change in the volume drawing a vacuum through the vacuum port 60.

Claims 19-20 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bangs 182,298.
Bangs discloses, regarding claim 1, a vacuum pump (see Figs. 1-2) comprising: a pump body having at least one internal cavity (see A) and a vacuum port (see port at the top of A in Fig. 2 which leads to g) fluidly connecting the at least one internal cavity (A) with an exterior of the pump body; at least one bladder B disposed in the at least Re claim 20, further comprising an inflatable member located outside of the pump body and to which the pump body is secured (the pump of Bangs is an air pump clearly capable of inflating an object). Furthermore, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The closest prior art that has not be cited above has been cited in the attached form 892. These references include various types of bellows pumps from Templin, Canton, Turvey, Saunders, Kato, Parkinson, Swartz, Kush, Polaschegg, and van Boeyen.
Regarding claims 1 and 12, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the plunger being disposed in the hollow container and including arms that extend into the chambers such that each of the flexible bladders is situated between one of the arms and one of the internal chamber walls, as well as the plunger being moveable between a home position and an upstroke position to compress and deflate the flexible bladders via the vents and thereby change the volume of the flexible bladders, the change in the volume drawing a vacuum through the vacuum port. These limitations, in combination with the hollow container having a vacuum port and internal chamber walls, the vacuum port opening to an exterior of the hollow container and internal chamber walls defining chambers that are in fluid communication with the vacuum port, as well as the flexible bladders being disposed in the chambers and each of the flexible bladders including a vent that opens through the hollow container to the exterior of the hollow container, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746